In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                         No. 07-22-00026-CV


                              IN THE INTEREST OF P.F., A CHILD

                                On Appeal from the 108th District Court
                                        Potter County, Texas
            Trial Court No. 94,715-E-FM, Honorable Carry Baker, Associate Judge Presiding

                                            April 7, 2022
                        ORDER OF ABATEMENT AND REMAND
                          Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant, J.B., appeals from the trial court’s order terminating her parental rights

to her child, P.F., in a suit brought by Appellee, the Department of Family and Protective

Services.1 We remand the cause to the trial court for further proceedings.


        J.B.’s appellate brief was originally due March 14, 2022. By letter of March 18,

2022, we notified J.B.’s appointed counsel, Mike Watkins, that the brief was overdue and

admonished him that failure to file a brief by March 28 would result in the appeal being



        1
        To protect the privacy of the parties involved, we refer to them by their initials. See TEX. FAM.
CODE ANN. § 109.002(d); TEX. R. APP. P. 9.8(b).
abated and the cause remanded to the trial court for further proceedings. Watkins has

not filed a brief or had any further communication with this Court to date.


       Indigent persons have a statutory right to counsel in parental-rights termination

cases brought by the Department. TEX. FAM. CODE ANN. § 107.013(a)(1). That right

includes the right to effective counsel through the exhaustion of the appeal. See TEX.

FAM. CODE ANN. § 107.016(2)(B) (requiring appointed counsel to serve until all appeals in

relation to any final order terminating parental rights are exhausted or waived); In re M.S.,

115 S.W.3d 534, 544 (Tex. 2003) (holding that the statutory right to counsel in parental-

rights termination cases embodies the right to effective counsel). Effective assistance of

counsel on appeal cannot be afforded without requiring that counsel file a brief on an

appellant’s behalf. Guillory v. State, 557 S.W.2d 118, 121 (Tex. Crim. App. 1977).


       Consequently, we abate the appeal and remand the cause to the trial court for

further proceedings. See TEX. R. APP. P. 38.8(a)(2); In re T.V., 8 S.W.3d 448, 449-50

(Tex. App.—Waco 1999, order) (per curiam) (remanding termination appeal for

appointment of new counsel where appellant’s counsel failed to file an appellate brief).

Upon remand, due to the time-sensitive nature of an appeal from a parental termination

order, the trial court shall utilize whatever means necessary to immediately appoint new

counsel to represent J.B. in this appeal. See TEX. R. JUD. ADMIN. 6.2(a). The name,

address, email address, telephone number, and state bar number of appointed counsel

shall be provided in an order of the trial court. A supplemental clerk’s record containing

the order shall be filed with the Clerk of this Court on or before April 21, 2022. Newly

appointed counsel shall file J.B.’s brief twenty days after the date of appointment.


                                             2
       Should Watkins file a brief with this Court on or before April 14, 2022, he is directed

to immediately notify the trial court of the filing, in writing, whereupon the trial court shall

not be required to take any further action.


       It is so ordered.


                                                           Per Curiam




                                               3